UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7663


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOSE ELMER CHAVEZ BENITEZ,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:04-cr-00006-LMB-1; 1:08-cv-586)


Submitted:    October 14, 2008              Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Elmer Chavez Benitez, Appellant Pro Se.      Rebeca Hidalgo
Bellows, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Elmer Chavez Benitez seeks to appeal the district

court’s    order      denying     relief       on    his     28    U.S.C.         § 2255      (2000)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate         of     appealability.                    28    U.S.C.

§ 2253(c)(1) (2000).             A certificate of appealability will not

issue     absent      “a   substantial          showing           of    the       denial       of    a

constitutional        right.”           28    U.S.C.        § 2253(c)(2)           (2000).           A

prisoner        satisfies        this        standard        by        demonstrating              that

reasonable       jurists     would       find       that     any       assessment            of     the

constitutional        claims     by     the    district       court          is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                           We have

independently reviewed the record and conclude that Benitez has

not made the requisite showing.                     Accordingly, we deny Benitez’s

motion    for     a   certificate        of     appealability            and       dismiss          the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented          in       the    materials

before    the    court     and    argument          would    not       aid    the       decisional

process.

                                                                                         DISMISSED



                                               2